     Case 2:18-cv-08350-MLCF-JVM Document 106 Filed 08/16/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



LYNISHA REFF, ET AL.                                      CIVIL ACTION


v.                                                        NO. 18-8350


WERNER ENTERPRISES, INC., ET AL.                          SECTION "F"


                                     ORDER

      Given that there is an ongoing criminal investigation by the

United States Attorney’s Office that may involve this case or

witnesses or counsel to this proceeding, the Court finds that a

stay is warranted.

      A civil plaintiff who is also a criminal defendant has both

a Fifth Amendment right to silence and a due process right to a

judicial determination of her civil action.          Wehling v. Columbia

Broadcasting Sys., 608 F.2d 1084, 1087-88 (5th Cir. 1979).                 To

inform its discretion to stay civil proceedings pending resolution

of   criminal    proceedings,    a   court   generally   considers    these

factors:

      1) the overlap between the civil and criminal case;
      2) the status of the criminal case;
      3) private interests of the plaintiff;
      4) private interest of the defendants;
                                 1
      Case 2:18-cv-08350-MLCF-JVM Document 106 Filed 08/16/19 Page 2 of 3



       5) the interest of the court; and
       6) the public interest.


See Dolan v. Parish of St. Tammany, No. 12-2911, 2013 WL 3270616,

at *6 (E.D. La. June 26, 2013)(citation omitted).

       Although no party has requested a stay of this matter, this

Court has stayed similar litigation due to the ongoing criminal

investigation.      See, e.g., Civil Action No. 19-9978 (Order dtd.

6/3/19)(Morgan,       J.);     Civil    Action        No.    18-6603       (Order       dtd.

6/12/19)(Africk,       J.);    Civil     Action       No.    18-4373       (Order       dtd.

5/29/19)(Vance, J.); Civil Action No. 18-2340 (Minute Entry dtd.

4/30/19)(Lemelle,       J.);    Civil        Action    No.    18-928       (Order       dtd.

8/15/19)(Barbier, J.).         Again, the Court finds that it is in the

best interest of the parties, the Court, and the public to stay

this     proceeding     pending        the       conclusion     of        the     criminal

investigation.        This stay will protect the plaintiffs from any

risks associated with testifying in this proceeding while the

criminal     investigation      is   pending.       This     stay    is    also    in    the

defendants’ interests, given that proceeding to trial before the

criminal investigation concludes could result in certain witnesses

invoking their Fifth Amendment privilege.

       This stay applies to all aspects of this litigation, including

any    pending    motions      currently         before     Magistrate          Judge   van
                                             2
   Case 2:18-cv-08350-MLCF-JVM Document 106 Filed 08/16/19 Page 3 of 3



Meerveld.        The matter may be reopened upon the motion of either

party demonstrating that the criminal investigation has concluded,

at which time a new trial date will be set. Finally, the plaintiffs

are advised that they should obtain independent legal advice

concerning       any   risks   they   may   face    in    continuing    with    this

litigation.

     IT     IS     ORDERED:    that   the    case    is     hereby     STAYED    and

administratively closed.         IT IS FURTHER ORDERED: that all pending

motions are hereby dismissed without prejudice, to be re-urged

when the matter is reopened.




                          New Orleans, Louisiana, August 16, 2019



                                      _____________________________
                                           MARTIN L. C. FELDMAN
                                       UNITED STATES DISTRICT JUDGE




                                        3
